DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the secondary reference to Dillon fails to disclose or show: combined “reflectance images with OCT measured Data” (claim 1); “a color image sensor”, “a display” (claim 8); and rendering the data into “a single image” (claim 13), the Examiner respectfully disagrees. Attention is brought to the rejection presented below, wherein the primary reference to Xu was relied upon to teach all the limitations discussed above. As presented in the rejection below, the primary reference to Xu explicitly discloses a system and method for obtaining combined spectral and OCT images of “a body object” (col. 2, ll. 15-26).  Xu fails to explicitly disclose obtaining “intraoral images”. However, as presented in the rejection below, the secondary reference to Dillon was relied upon to teach a combined OCT imaging system and visible light imaging system for obtaining “intraoral images” (par. 21-22).  

	In regards to the applicant’s arguments that the reference to XU fails to disclose the various image processing steps of claims 15-16 and 18, the Examiner respectfully disagrees. Attention is brought to column 16, lines 10-61 of Xu, wherein 3D and 2D images may be “rendered”, “corrected”, “calibrated”, “displayed” and “viewed”. Further, Xu explicitly discloses that “there are many ways by which the combination images can be displayed” (Figures 12-14); and wherein the images may be “in full color, or in pseudo color (applicant’s greyscale)”. Further, one of ordinary skill in the art would recognize the well-known nature of the claimed image processing steps.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,953,911 to Xu et al., in view of US Publication 2018/0027159 to Dillon et al.

In regards to claims 1-3 and 5, Xu discloses and shows in Figures 3-4, 11A-11B, an apparatus and method for acquiring images of a subject (col. 1, ll. 52-59; col. 2, ll. 15-26) comprising: 
an OCT imaging apparatus (44) comprising an OCT light source, an interferometer having a reference arm and a sample arm, and a scanner that conveys OCT light toward a plurality of points of the subject and returned from the plurality of points of the subject, in the sample arm (col. 2, ll. 15-26; col. 13, ll. 12-21; col. 14, ll. 64 to col. 16, ll. 9); 
a reflectance imaging apparatus comprising a visible light source (30) to direct visible light toward a subset of the plurality of points of the subject and an image sensor (38) that forms a reflectance image from returned visible light from the subset of the plurality of points, wherein the visible light and returned visible light are conveyed by the scanner (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 14, ll. 64 to col. 16, ll. 9); 
processing and control logic (40) configured to process and combine the returned reflectance image to OCT measured data from the interferometer (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61) and 
a display that shows the combined reflectance image and OCT measured data (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 16, ll. 1-61);
[claim 2] wherein the processing and control logic is further configured to register the returned reflectance image to the OCT measured data based on operations of the scanner (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63);  
[claim 3] wherein the OCT imaging apparatus is a swept-source OCT imaging apparatus or the OCT light source is a wide-bandwidth light source (col. 10, ll. 61 to col. 11, ll. 36; col. 15,  ll. 40-44);  
[claim 5] wherein the scanner determines an optical path to the subject (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63).  
  
Xu differs from the limitations in that it is silent to specifically acquiring intraoral images of a tooth. 
However, Dillon teaches and shows in Figures 1 and 5, a hand-held intra-oral imaging device that utilizes an OCT subsystem (140) and a surface scanning subsystem (135) to obtain a combined, real-time image of an intra-oral environment (par. 4, 19-21, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Xu to obtain an intraoral image for the advantage of providing a combined image with less noise and artifacts, with a reasonable expectation of success. 

In regards to claims 6-8 and 10-12, Xu discloses and shows in Figures 3-4, 11A-11B, an apparatus and method for acquiring images of a subject (col. 1, ll. 52-59; col. 2, ll. 15-26) comprising: 
an OCT imaging apparatus (44) comprising an OCT light source, a scanner, and an interferometer having a reference arm and a sample arm (col. 2, ll. 15-26; col. 13, ll. 12-21; col. 14, ll. 64 to col. 16, ll. 9); 
a reflectance imaging apparatus comprising a visible light source (30) and a color image sensor (38) (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 14, ll. 64 to col. 16, ll. 9); 
combining optics that combine the OCT light source and visible light directed toward a 2D arrangement of a plurality of points of an intraoral feature onto the same optical path for projection onto the intraoral feature and that separate the visible light primary components from the OCT light for light returning from the intraoral feature to separately obtain OCT measured data and corresponding color reflectance image data in sequence and correlated for a plurality of the 2D arrangement of points of the intraoral feature (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 12, ll. 23- 68; col. 14, ll. 64 to col. 16, ll. 9); 
processing and control logic (40) configured to process and combine the returned color reflectance image data and the OCT measured data (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61); and 
a display that shows the combined color reflectance image and OCT measured data (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 16, ll. 1-61);  
[claim 7] wherein the combining optics provide laser diode visible light (col. 10, ll. 61 to col. 11, ll. 36; col. 15,  ll. 40-44);  
[claim 8] wherein the same optical path includes the scanner (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63);
 [claim 10] wherein the combining optics comprise a fiber combiner (34), a beam splitter, or beam splitter prism (108) (col. 3, ll. 1-20; col. 10, ll. 19-53; col. 12, ll. 46-62);  
[claim 11] wherein the processing and control logic is configured to process and combine the returned color reflectance image data and an OCT surface detected in the OCT measured data (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61);   
[claim 12] wherein the combining optics comprise a wave division multiplexer or a grating (col. 3, ll. 1-20; col. 10, ll. 19-53; col. 12, ll. 46-62).  
 
Xu differs from the limitations in that it is silent to specifically acquiring intraoral images of a tooth. 
However, Dillon teaches and shows in Figures 1 and 5, a hand-held intra-oral imaging device that utilizes an OCT subsystem (140) and a surface scanning subsystem (135) to obtain a combined, real-time image of an intra-oral environment (par. 4, 19-21, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Xu to obtain an intraoral image for the advantage of providing a combined image with less noise and artifacts, with a reasonable expectation of success. 

In regards to claims 13-22, Xu discloses and shows in Figures 3-4, 11A-11B, an apparatus and method for acquiring images of a subject (col. 1, ll. 52-59; col. 2, ll. 15-26) comprising: 
obtaining, for a surface sample, optical coherence tomography (OCT) data (col. 2, ll. 15-26; col. 13, ll. 12-21; col. 14, ll. 64 to col. 16, ll. 9); 
acquiring reflectance image content from the surface sample (col. 2, ll. 15-26; col. 10, ll. 19-67; col. 11, 1-36; col. 14, ll. 64 to col. 16, ll. 9); 
combining the reflectance image and OCT data content (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61); and 
rendering the combined reflectance image and OCT data content in a single image on a display (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 16, ll. 1-61) (Figures 12-14);
[claim 14] further comprising registering the reflectance image content to the OCT data (col. 10, ll. 54-60; col. 13, ll. 13-21; col. 15, ll. 53-63);  
[claim 15] wherein registering comprises projecting a 3D volume generated from the OCT data to form a 2D grayscale image (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 16, ll. 1-61) (Figures 12-14);  
[claim 16] further comprising correcting distortion in the 2D grayscale image or applying rotation and translation to the 2D grayscale image or the reflectance image (col. 2, ll. 15-26; col. 10, ll. 54-60; col. 13, ll. 12-21; col. 15, ll. 53-63; col. 16, ll. 1-61) (Figures 12-14);  
[claim 17] wherein the OCT data is obtained using an OCT imaging apparatus comprising an OCT light source, a scanner, and an interferometer having a reference arm and a sample arm, and wherein the OCT data and the acquired reflectance image content from the intraoral feature are conveyed by the scanner (col. 14, ll. 64 to col. 16, ll. 9);  
[claim 18] further comprising interpolating RGB color with surrounding values from the nearest neighbor pixels (col. 15, ll. 40 to col. 16, ll. 61);  
[claim 19] wherein spectral ranges of the OCT and reflectance image content are non-overlapping (col. 10, ll. 61 to col. 11, ll. 36; col. 15,  ll. 40-44);
[claim 20] wherein combining the reflectance image and OCT data content comprises mapping color values of the reflectance image to corresponding points on a surface extracted from the OCT data (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 16, ll. 1-61);
[claim 21] wherein detection of the acquired reflectance image content is performed at an OCT spectrometer in an OCT signal detector that separates color reflectance image data to the OCT data (col. 10, ll. 19-61; col. 12, ll. 46-63; col. 15, ll. 18-39);  
[claim 22] wherein OCT light for the OCT data and reflectance light for the acquired reflectance image content are separately obtained and correlated for a 2D arrangement of a plurality of points for the intraoral surface sample (col. 2, ll. 15-26; col. 10, ll. 19-60; col. 12, ll. 46-62; col. 14, ll. 64 to col. 16, 61).

Xu differs from the limitations in that it is silent to specifically acquiring intraoral images of a tooth. 
However, Dillon teaches and shows in Figures 1 and 5, a hand-held intra-oral imaging device that utilizes an OCT subsystem (140) and a surface scanning subsystem (135) to obtain a combined, real-time image of an intra-oral environment (par. 4, 19-21, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Xu to obtain an intraoral image for the advantage of providing a combined image with less noise and artifacts, with a reasonable expectation of success. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886